Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Information Disclosure Statement
The information disclosure statement filed 11/23/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claims 1 and 11, it is suggested that the limitation in the preamble recites “LED light string” should be spelled out as --light emitting diode (LED) string--.
In claims 1 and 11, the limitation recites “if the sequence of the light data is equal to the ordinal number of the LED drive apparatus” should be changed to --when the sequence of the light data is equal to the ordinal number of the LED drive apparatus--, the limitation recites “wherein the LED drive apparatus is configured to identify the first level voltage signal as a first value if the first time length is greater than a first predefined time length, and as a second value if the first time length is less than or equal to the first predefined time length; wherein the LED drive apparatus is configured to identify the second level voltage signal as the first value if the second time length is greater than a second predefined time length, and as the second value if the second time length is less than or equal to the second predefined time length” should be changed to -- wherein the LED drive apparatus is configured to identify the first level voltage signal as a first value when the first time length is greater than a first predefined time length, and as a second value when the first time length is less than or equal to the first predefined time length; wherein the LED drive apparatus is configured to identify the second level voltage signal as the first value when the second time length is greater than a second predefined time length, and as the second value when the second time length is less than or equal to the second predefined time length-- to make it clearer, because it has to be present, not future.
Please check for antecedence basis of “the LED module,” “the LED modules” and “the plurality of LED modules” in claims 1 and 11. And check for antecedence basis of “a LED drive apparatus,” “the LED apparatuses” and “the LED apparatus” in claims 1 and 11. Also review for other antecedence basis in all the claims.
Claims 2-10 and 12-20 are depending on claims 1 and 11, and are objected as the same reasons as stated above.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowable if the objections above fixed.


Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        07/01/2022